Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-30 and Species O: Figs. 41-42 in the reply filed on 17 May 2021 is acknowledged.
Claims 1-2, 14-17, 19-22, & 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2021.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“…is disclosed…”); 2) uses phrasing and construction reserved for claims (“including:” and “wherein”; and 3) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b). Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities: the language of Claim 9 is confusing, since the abbreviation “(LED)” is introduced after multiple uses of “light emitting diode” and lines 2-3 contain the phrase “…that emits visible light diode…”. It is believed that this phrase should be replaced with --that emits visible light.--.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For claim 12, the reintroduction of “a reflective surface” mimics the language of the claim upon which it depends. It is unclear whether this is a typographical error, or if it intends to provide another reflective surface. In light of the specification, it is being considered a typo.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-8, 13, & 32-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Demarest et al. (US 5513465), hereinafter referred to as “Demarest.” 
For Claim 3, Demarest discloses an insect trap (Fig. 1 and Fig. 6 as a variation of the embodiment of Fig. 1) comprising:
a. a trap portion (24) including a frame (“insert perimeter wall structure 36”) and a membrane having an adhesive surface (“insert central area 42, upon which adhesive material 26 is placed”), wherein the membrane is at least partially contained within the frame and is configured to adhere to an insect (as illustrated in Figure 1 and as discussed in Col. 5, lines 26-49); and 

For Claim 4, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the housing portion of the base portion includes one or more slots for receiving the trap portion (20).
For Claim 5, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the frame of the trap portion comprises a border that substantially surrounds the periphery of the membrane (“Insert structure 24, as can be seen in FIGS. 1 and 5, has, all preferably formed as a continuous unit of thermoplastic material, insert perimeter wall structure 36 which is composed of wall front section 38 and wall insert side sections 40 and insert central area 42, upon which adhesive material 26 is placed. Insert central area 42 has a convex configuration.” Col. 5, lines 33-38).
For Claim 6, Demarest discloses the insect trap of claim 5, and Demarest further discloses wherein the border of the trap portion surrounds one or more sides of the membrane (as clearly illustrated in Fig. 1 and discussed in Column 5).
For Claim 7, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the trap portion is configured to removably engage with the base portion (upon removal of 24 from 20, Col. 4, lines 43-52).
For Claim 8, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the base portion further comprises a mounting portion configured to communicate with and receive power from a power source (without further structural limitation, the electrical plug provides the claimed electrical connection, see claim 9, for instance; the plug 
For Claim 13, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the trap portion is disposable (“Disposable insert structure 24” - Col. 4, lines 45-48).
For Claim 32, Demarest discloses the insect trap of claim 8, and Demarest further discloses wherein mounting portion comprises electrically conductive prongs insertable into an electrical socket (“…an electric plug connected to the trap by a conductive cord, the plug being constructed to fit into an electrical socket powered with electric current” claim 9).
For Claim 33, Demarest discloses the insect trap of claim 32, and Demarest further discloses wherein the base portion comprises a circuit board electrically connected to the conductive prongs (the circuit board discussed in Col. 6, lines 57-64 in view of the discussed “variation” of Fig. 1).
For Claim 34, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the housing portion comprises a slot (20) to engage with the trap portion (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest as applied to claim 3 above, and further in view of Freudenburg et al. (US 20160345569), hereinafter referred to as “Freudenburg.”
For Claim 9, Demarest discloses the insect trap of claim 3, and Demarest further discloses wherein the lighting element comprises at least one LED that emits visible light diode (LED, as discussed in Col. 3, lines 41-65).
Demarest is silent to at least one LED that emits UV light.
Freudenburg, like prior art above, teaches an insect attracting device (title, disclosure) further comprising two LED light sources, one emitting blue light, and the other emitting UV [0080].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light source of Demarest with an additional LED emitting UV light as taught by Freudenburg, in order to provide another source of attractant, as is well known in the art.
For Claim 10, the above-modified reference teaches the insect trap of claim 9, and Freudenburg further discloses wherein the at least one LED that emits visible light emits blue light [0080].
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest.
For Claim 11, Demarest discloses the insect trap of claim 3.
Demarest is silent to wherein the trap portion further comprises a reflective surface.
However, Demarest discloses the use of a reflective surface (32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide another reflective surface as a portion of the trap portion 24, in order to magnify the light stimulation to the insects, a well-known insect attractant, thus requiring fewer light sources and less energy consumption.
For Claim 12, the above-modified reference teaches the insect trap of claim 11, and the above-modified reference further teaches wherein the membrane comprises a reflective surface (as modified above).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest as applied to claim 3 above, and further in view of Nolen et al. (US 5799436), hereinafter referred to as “Nolen.”
For Claim 18, Demarest discloses the insect trap of claim 3.
	Demarest is silent to wherein the lighting element maintains a temperature from about 30°C to about 45°C.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lighting element of Demarest by regulating the light source or changing the size of the light source, as taught by Nolen, in order to provide an additional attractant, as is well known in the art. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest as applied to claim 32 above, and further in view of Steinel (US5926614).
For Claim 23, Demarest discloses the insect trap according to claim 32. 
Demarest is silent to wherein the electrically conductive prongs are adapted to swivel.
Steinel, like prior art above, teaches an insect control device (title, disclosure), further comprising electrically conductive prongs adapted to swivel (see “The swivel joint member is preferably connected to the plug in a firm connection and is preferably It is preferably rotatably guided in the housing wall around an angle of 90 °.” in the disclosed translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plug of Demarest with a swivel as taught by Steinel, since providing electrical cords with swivels is well known in the art for preserving the integrity and longevity of the cord and overall electrical connection.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643